DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US 10265872).
Re claim 1, Wagner et al. teaches:
	A robot (10);

a display device attached on the robot and caused to operate in patterns in accordance with the operation modes by the controller (lighting system 34), the patterns being different from each other (col 3, line 45+), wherein the display device further comprises:
one or more display parts fixed on the base part; and a fixture maintaining the base part in a state in which the base part is attached an outer surface of the robot (FIG. 3 and the LEDs on the base part of the ring that is attached to the robot).
Though silent to a sheet like base part being deformed, it would have been obvious to be deformable to fit the contours of the robot.  Nonetheless, Li et al. (US 8262250) teaches led strip lights (sheet shape) that are flexible and can be deformed and attached to a surface (abstract+).
Prior to the effective filing date it would have been obvious to combine the teachings.  
One would have been motivated to do this to have a flexible led strip suitable for different applications/ shapes/ sizes.
Re claim 2, both Wagner et al. and Li et al. teaches LEDs.
Re claim 3, a tape shape is interpreted as a flat surface, and Li teaches such (FIG. 1+), which is an obvious expedient for a desired optical effect and for shaping to fit contours., weight considerations, costs, etc.
Re claim 4, the limitations have been discussed above re claim 3.
Re claim 5, as discussed above, Wagner et al. teaches a light ring.  It would have been obvious to one of ordinary skill in the art to be a material having flexibility in order so as to be resilient against damage.
Re claim 6, the light ring is interpreted as guiding and scattering light.

Re claim 8, though silent to a cable, it would have been obvious to have a cable or functionally equivalent means to connect to the controller in order to control the lighting.  
Re claim 9, though silent to elastic, it would have been obvious to have an elastic material for ease of use/ application.
Re claim 11, Wagner et al. teaches colored LEDs (FIG. 3) and the selection of a plurality or single color is an obvious expedient based on desired optical effect, costs, appearances, etc.
Re claim 12, Wagner et al. teaches different color LEDs (FIG. 3).
Re claim 13, though silent to alternative screw fastening as Li et al. teaches adhesives, the use of an alternative and well known fastening means (screws, which requires a hole) would have been an obvious expedient for expected results including secure fastening and unscrewing for removability.
Re claim 14, though silent to a recessed part for the base, the Examiner notes it would have been an obvious matter of design variation to do so in order to provide a grove to fix the display device.
Re claim 15, as discussed above, Li et al. teaches adhesives, which are conventional in the art for expected results.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Li et al., as discussed above, in view of Li et al. (US 10317023).
Re claims 5-6, though Wagner et al./ Li et al. are silent to flexible covers, Li et al. (US 10317023) teaches a diffusion strip with flexibility for scattering and emitting light (FIG. 11 and claim 1). 
. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Li et al., as discussed above, in view of Cantrell (US 20160158639).
Re claims 9-10, though Wagner et al./ Li et al. are silent to elastic covers that expand and contract as recited, Cantrell generally teaches an elastic bracelet that has LED strips therein that contracts and expands (abstract+ and FIG. 1+).
Prior to the effective filing date it would have been obvious to combine the teachings to use to use elastic to make ease of removal and insertion of the display device.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Li et al., as discussed above, in view of Eash (US 2006086888).
Re claim 13, though Wagner et al./ Li et al. are silent to screws, Eash teaches adhesives and screws can be used (paragraph [0023]+).
Prior to the effective filing date it would have been obvious to combine the teachings to use an alternative means for securing to a surface.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Li et al., as discussed above, in view of Bobbo et al. (US 20150330584).
Re claim 14, though Wagner et al./ Li et al. are silent to a recessed part to house the base, Bobbo et al. teaches such limitations via a light strip carrier that has a flexible carrier member with recessed part for the LED strip (FIG. 1+).
Prior to the effective filing date it would have been obvious to have such on an outer robot surface for flexible securing of the light strip, as an alternative means to adhesive which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/            Primary Examiner, Art Unit 2887